 
 
IV 
111th CONGRESS
2d Session
H. RES. 1418 
IN THE HOUSE OF REPRESENTATIVES 
 
May 28, 2010 
Mr. Cantor (for himself and Mr. Ross) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing support for increasing awareness of craniofacial anomalies. 
 
 
Whereas there are 100,000 children born each year in the United States with a craniofacial anomaly affecting the head, neck, extremities, or organs; 
Whereas craniofacial treatment will often last from infancy to adulthood; 
Whereas it is not uncommon for one to undergo multiple surgeries before reaching adulthood; 
Whereas most craniofacial conditions affect individuals and their families physically, mentally, and socially; 
Whereas in the past 30 years, many medical procedures have been developed to help improve the quality of life for those affected by craniofacial anomalies; 
Whereas the number of physicians specializing in treating these rare and complex conditions is very small; and 
Whereas many groups have developed to help advocate on the behalf of those with craniofacial anomalies and to encourage greater acceptance and support of individuals with craniofacial anomalies: Now, therefore, be it 
 
That the House of Representatives supports— 
(1)increasing public awareness and acceptance of those living with craniofacial anomalies; and
(2)promoting continued development of groundbreaking research and medical procedures for individuals living with craniofacial anomalies.  
 
